Exhibit 10.1

 

VITAL IMAGES, INC.

AND

TOSHIBA CORPORATION

MARKETING AND DISTRIBUTION AGREEMENT

THIS AGREEMENT is made as of March 30, 2007 by and between Vital Images, Inc., a
Minnesota corporation having its principal place of business at 5850 Opus
Parkway, Suite 300, Minnetonka, Minnesota 55343 USA (“Vital Images”)  and
Toshiba Medical Systems Corporation having its place of business at 1385,
Shimoishigami, Otawara-Shi, Tochigi 324-8550, Japan (“Toshiba”).


RECITALS

A.                                            Vital Images develops and licenses
proprietary medical visualization software products (defined below as the
“Products”) and desires to increase the marketing and distribution of the
Products.

B.                                              Toshiba develops and markets
proprietary medical visualization scanners and related hardware and software
products and desires to market the Products in combination with the marketing of
its products.

C.                                             Toshiba possesses the necessary
expertise and marketing organization to promote, market, distribute and support
the Products.

D.                                            Vital Images desires to appoint
Toshiba and the Dealer Associates, and Toshiba and the Dealer Associates desire
appointment, as a nonexclusive reseller of the Products.

NOW, THEREFORE, in consideration of the mutual premises and covenants
hereinafter set forth, the parties agree as follows:

ARTICLE 1:  DEFINITIONS

For purposes of this Agreement, the following words, terms and phrases shall
have the following meanings unless the context otherwise requires:

1.1                                 Confidential Information.  “Confidential
Information” shall mean all information designated by a party as confidential
and which is disclosed by Vital Images to Toshiba or its Dealer Associates, as
hereinafter specified, is disclosed by Toshiba or its Dealer Associates to Vital
Images, or is embodied in the Products, relating to markets, customers,
products, patents, inventions, procedures, methods, designs, strategies, plans,
assets, liabilities, prices, costs, revenues, profits, organization, employees,
agents, resellers or business in general, or, in the case of Vital Images, the
algorithms, programs, user interfaces and organization of the Products (except
as otherwise agreed between the parties in a separate agreement concerning one
or more options incorporated in the Products).

1.2                                 First Level Maintenance.  “First Level
Maintenance” shall mean electronic or telephone or in-person response to deal
with any problem or software bug in the Product which is provided by Vital
Images, Toshiba or the Dealer Associates, as hereinafter specified, to Toshiba’s
or the Dealer Associates’ customers in the Territory who have installed the
Products that are under a contractual warranty or software maintenance program
with Toshiba or the Dealer Associates. Such response shall attempt (i) to
identify the nature and extent of the customer’s problem, (ii) if appropriate,
to obtain a copy of magnetic media, hard copy printout or electronic file
forwarded over the internet containing the problem or

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

Toshiba-Vital Images Confidential

1


--------------------------------------------------------------------------------


software bug to be forwarded promptly to Vital Images electronically or by
facsimile, and (iii) to advise the customer in the application of any
recommended solution or workaround to such problem or bug.   For outside the
U.S., on-site service may be provided by Vital Images at an additional charge.

1.3                                 Government Approval.  “Government Approval”
shall mean any approvals, licenses, registrations or authorizations of any
federal, state or local regulatory agency, department, bureau or other
government entity, foreign or domestic, necessary for use, marketing, sale or
distribution of the Products in a regulatory jurisdiction, including without
limitation the U.S. Food and Drug Administration (“FDA”).

1.4                                 Products.  “Products” shall mean only those
software products in object code form as described in Exhibit A and any related
user documentation as released from time to time by Vital Images, including any
later authorized releases or versions of such software or documentation during
the term of this Agreement.

1.5                                 Second Level Maintenance.  “Second Level
Maintenance” shall mean electronic or telephone or in-person response provided
by Vital Images to Toshiba or the Dealer Associates to deal with any problem or
software bug in the Products that cannot be handled by Toshiba or the Dealer
Associate alone under the First Level Maintenance for such customers in the
Territory who have installed the Products that are under Vital Images’ standard
warranty or under a Toshiba or Dealer Associate standard software maintenance
program.

1.6                                 Territory.  “Territory” shall mean the area
described in Exhibit B.

1.7                                 Vitreaâ.  “Vitreaâ“ shall mean 2-D and 3-D
medical visualization software marketed by Vital Images under the name
“Vitreaâ.”

1.8                                 Installation. “First Level Installation”
shall mean unloading, assembling and powering up the applicable computer
workstation(s), installing the Products onto such computer workstation(s) and
integrating such computer workstation(s) onto the customer’s computer network.

1.9                                 Second Level Installation.  “Second Level
Installation” shall mean working with the customer and non-Toshiba OEM’s to link
non-Toshiba equipment to the computer workstation(s) on which the Products have
been installed.

1.10                           Floating License. “Floating License” shall mean
one software license for a Product which instead of being restricted to one (1)
access point (i.e., a computer workstation), can be used at more than one (1)
access point, provided that such use shall be restricted to one access point at
a time.

ARTICLE 2:  APPOINTMENT

2.1                                 Scope.  Vital Images hereby appoints
Toshiba, and Toshiba hereby accepts such appointment, as Vital Images’
nonexclusive reseller of the Products during the term of this Agreement in the
Territory, subject to all the terms and conditions of this Agreement.  All
sublicenses of the Products are one-time sublicenses, whether or not they are
granted on a term or perpetual basis, and after the initial sublicense of any
Product to a customer, Toshiba or the Dealer Associates may not sublicense any
Products that are returned by that customer, provided that Toshiba may reinstall
Products without paying an additional license fee when such reinstallation is in
connection with a customer trade-in or upgrade of equipment purchased from
Toshiba and it is the same customer for which the software was initially
licensed. Vital Images and Toshiba’s rights and obligations concerning the
SurePlaque will continue to be governed by the Software Development Agreement
entered into between the parties, dated September 7, 2006.

2.2                                 Dealer Associates.  Effective with the
signing of this Agreement, Toshiba hereby appoints and Vital Images consents to
the appointment of, the Toshiba subsidiaries and distributors listed in Exhibit
C as its agents to market and distribute the Products within the Territory
(collectively “Dealer Associates”). Provided, however, Toshiba shall remain
fully liable for the performance of such Dealer Associates and

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

2


--------------------------------------------------------------------------------


Toshiba hereby indemnifies and holds Vital Images harmless from all damages,
losses, costs or expenses  (excluding any consequential or incidental damages)
arising in any manner from any act or omission on the part of such Dealer
Associates if such act or omission constitutes a breach of this Agreement. 
Toshiba shall advise Vital Images in writing of any such appointment agreement
with any Dealer Associates.

2.3                                 Use of Terms.  The terms “sale”, “purchase”,
“distribution”, “resale”, “reseller” and “Dealer” are used herein for
convenience only and refer to the sale of software licenses for the Products. 
Toshiba hereby acknowledges Vital Images retains all right, title and interest
in and to the copyrights and other intellectual property rights in the Products
(except as otherwise agreed between the parties in a separate agreement
concerning one or more options incorporated in the Products) and that such
Products are to be distributed to Toshiba’s and Dealer Associate’s customers in
compliance with such acknowledgment.

ARTICLE 3:  GENERAL OBLIGATIONS OF TOSHIBA

3.1                                 Marketing.  Toshiba and the Dealer
Associates shall have the following obligations with respect to the marketing
and distribution of the Products:

(a)                                  To use its commercially reasonable best
efforts to further the promotion, marketing and distribution of the Products in
the Territory;

(b)                                 To perform the First Level Installation for
customers in the Territory with respect to the Products, and to ensure that only
authorized versions of the Products are installed as supplied by Vital Images
for customers in the Territory.

(c)                                  To promptly respond to all inquiries or
complaints from customers; outside of the United States, to provide all
necessary and appropriate First Level Maintenance of the Products; and to
cooperate with Vital Images in the provision of the Second Level Maintenance;

(d)                                 To provide Vital Images with appropriate
details of all complaints and bugs found in the Products, whether such
complaints or bugs were discovered by Toshiba, any of its Dealer Associates or
customers thereof;

(e)                                  To reasonably investigate possible leads
with respect to potential customers in the Territory who are referred to Toshiba
by Vital Images;

(f)                                    To maintain an adequately trained and
staffed sales and technical support group for the marketing and distribution of
the Products in the Territory, for the First Level Installation in the United
States, and for the First Level Installation and First Level Maintenance outside
the United States;

(g)                                 To provide appropriate sales staff for
training by Vital Images in the United States, and both sales and technical
support staff for training by Vital Images outside of the United States, at
mutually-agreeable locations;

(h)                                 To provide Vital Images with reports of its
activities and other information regarding the Products in the Territory in such
detail and with such frequency as is reasonably agreed between both parties;

(i)                                     To conduct its business in a
professional manner, which will reflect positively upon Vital Images and its
Products;

(j)                                     To provide Vital Images with customer
registration information as is reasonably requested by Vital Images;

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

3


--------------------------------------------------------------------------------


(k)                                  To abide by all applicable laws and
regulations in the Territory, including, if applicable, the U.S. Export
Administration Regulations; and

(l)                                     To apprise all customers of the terms of
Section 2.3 of this Agreement regarding the ownership of intellectual property
embodied in the Products and obtain from all customers a written license
agreement containing all of the terms and conditions contained in Exhibit K to
this Agreement, or other similar terms and conditions that protect Vital Images
to the same degree as the terms and conditions contained in Exhibit K.

3.2                                 Toshiba Demonstration License.  To enable
Toshiba to better perform its marketing and distribution of the Products, and to
assist it with its product development and training activities, Vital Images
will grant to Toshiba and/or its Dealer Associates an unlimited number of
royalty free software licenses, for the latest version of the Products solely
for their own customer and trade show demonstration, promotional and training
uses, subject to the Terms and Conditions for the Demonstration License attached
hereto as Exhibit D.  This Demonstration License will be valid for the term of
this Agreement, and will include upgrades and updates to the Products.  Toshiba
and the Dealer Associates will provide all hardware related to the Demonstration
Licenses, and must track the location of all Demonstration Licenses.

3.3                                 Promotional Materials.  Vital Images shall
furnish Toshiba with a reasonable quantity of Vital Images data sheets,
brochures and other marketing materials for the Products in the English language
for use by Toshiba and its Dealer Associates.

(a)                                  Upon request of Toshiba or its Dealer
Associates, Vital Images shall provide Toshiba and the Dealer Associates with
sufficient quantities of promotional materials and any revision(s) thereof, at
no charge.

(b)                                 In lieu of providing such promotional
materials directly, Vital Images, at its discretion, may provide Toshiba with an
electronic media copy of same with a nonexclusive, nontransferable right and
license to use same, without modification of any kind, for the local
reproduction of such materials solely for purposes of Toshiba’s performance
under this Agreement.

(c)                                  If Toshiba or its Dealer Associates
believes that non-English language versions of such promotional materials or
non-English language advertising of the Products are necessary or desirable for
effective marketing of the Products in the Territory, Toshiba shall arrange and
pay for the preparation of such non-English language materials, which shall be
subject to the prior review and written approval of Vital Images. If Toshiba or
its Dealer Associates believe that non-English language versions of user’s
manual of the Products are necessary and upon request of Toshiba or its Dealer
Associates and the agreement of Vital Images, acting reasonably, Vital Images
shall provide such translated version to Toshiba or its Dealer Associates which
made such request, at no charge. In all cases, Vital Images shall be the sole
and exclusive owner of the copyrights in any such materials, regardless of
language.

(d)                                 Toshiba and the Dealer Associates will not
remove any marks of Vital Images or attributions to Vital Images from the
promotional materials provided, even if the materials are combined with other
materials not from Vital Images.

3.4                                 Reverse Engineering.  Toshiba shall not
reverse engineer, decompile or disassemble the Products and shall not allow any
other person to do so, nor, except as expressly permitted hereunder, copy the
Products.

3.5                                 Expenses.  Except as otherwise specified in
this Agreement, Toshiba and its Dealer Associates assume full responsibility for
all its own costs and expenses incurred in carrying out its obligations under
this

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

4


--------------------------------------------------------------------------------


Agreement, including but not limited to all rents, salaries, commissions,
advertising, demonstrations, travel and accommodations.

ARTICLE 4:  GENERAL OBLIGATIONS OF VITAL IMAGES

4.1                                 Development and Integration.  Continued
collaboration on product is a shared goal of the parties.  Once Toshiba has made
its stent visualization software and its myocardial perfusion software available
to Vital Images, Vital Images will use reasonable and prompt commercial efforts
to integrate such options into the “VitalCardia” package.

4.2                                 Market Awareness.  Vital Images will use
reasonable commercial efforts to promote awareness of the Products for use in
the radiology and cardiology market through tradeshows and other marketing
venues.  At a minimum, Vital Images will attend the trade shows set forth in
Exhibit G to this Agreement.  Vital Images will exercise its best efforts to
attend other trade shows that are not set forth in Exhibit G, provided that
Toshiba gives Vital Images reasonable advance notice sufficient to allow Vital
Images to send representatives to such shows.  For the shows that are set forth
in Exhibit G, if Vital Images will have a separate booth in any trade show in
which Toshiba also participates, Vital Images will provide such workstations and
qualified personnel for the Toshiba booth in addition to its own. Vital Images
will exercise its best efforts to provide such workstations and qualified
personnel for the Toshiba booth for the trade shows that are not set forth in
Exhibit G, provided that Toshiba gives Vital Images reasonable advance notice
sufficient to allow Vital Images to provide such workstations and qualified
personnel. Furthermore, Vital Images will exercise its best efforts to have its
booth located adjacent to TAMS’ booth where both participate.  Vital Images will
also advise TAMS of any trade shows in which Vital Images participates.  Any
exhibits prepared by Vital Images for Toshiba’s booth at trade shows must show
the Vital Images products working in conjunction with Toshiba’s images from
Toshiba’s CT equipment, but Vital Images is not precluded from presenting
additional exhibits that show its products working in conjunction with images
from other CT manufacturers.

4.3                                 Support.  During the term of this Agreement,
Vital Images agrees to maintain an adequate number of trained sales,
applications and service support personnel to perform its duties under this
Agreement.  Included within Vital Images’ support responsibilities are the
following:

(a)                                  Vital Images has available global support
for customers who wish to purchase such support in accordance with Exhibit J
attached to this Agreement,; and

(b)                                 Vital Images agrees to share statistics for
own call center support to Toshiba users

(c)                                  To promptly  respond to all inquiries or
complaints from Toshiba or its Dealer Associates; outside of the United States,
to provide all appropriate Second Level Maintenance of the Products to Toshiba
or its Dealer Associates.

4.4                                 Training. During the term of this Agreement
Vital Images will provide training at its headquarters location, or such other
location mutually agreed between the parties, for Toshiba and Dealer Associate
personnel in the function, application, installation and the First Level
Maintenance of the Products and in the provision of assistance to Vital Images
for Second Level Maintenance, provided, however, Toshiba or the Dealer
Associates shall pay the salaries and all transportation and living expenses for
its staff.  Toshiba and the Dealer Associates in aggregate may place up to four
(4) staff members in any of Vital Images’ regularly-scheduled training classes,
upon at least two weeks’ advance notice to Vital Images, provided space is
available.

4.5                                 Customer Training.  Vital Images will
provide training for two people per Vitrea license at a Vital Images training
location.  Training shall include an overview of the Vital Images

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

5


--------------------------------------------------------------------------------


developed tools and features of the products purchased by the customer. 
Training at other locations will be available for an additional charge per
session.

 

ARTICLE 5:  ORDERS FOR PRODUCTS

5.1                                 Purchase Orders.  Toshiba shall cause its
Dealer Associates, and itself shall use its best efforts to submit purchase
orders for the Products to Vital Images in writing (preferably by facsimile or
other electronic means) at least        *     days prior to the requested
delivery date, which orders shall include the following information:

(a)                                  An identification of the Products ordered;

(b)                                 Quantity of Products;

(c)                                  Requested delivery dates;

(d)                                 Shipping instructions and shipping address;
and

(e)                                  If applicable, any relevant export control
information or documentation to enable Toshiba and Vital Images to comply with
applicable U.S. export control laws.

5.2                                 Acceptance of Orders – All purchase orders
from Toshiba and the Dealer Associate are subject to acceptance in writing by
Vital Images, which acceptance shall not be unreasonably withheld and shall be
delivered by reply facsimile or by e-mail. Vital Images may withhold its
acceptance only if (a)  the lead time for delivery is less than       *    
days; (b) Toshiba or the Dealer Associate who has submitted the purchase order
is delinquent in its payments to Vital Images under this Agreement; or (c)
Toshiba or the Dealer Associate show has submitted the purchase order is in
breach of this Agreement. Failure to respond to each purchase order by Vital
Images within       *     business days from receipt of such purchase order
shall be deemed acceptance of such purchase order by Vital Images. Vital Images
will provide to Toshiba monthly reports no later than  *   days from the end of
each month listing all purchase orders and amounts of such purchase orders
placed by each Dealer Associate during the prior month. Such report shall also
list all service contracts and options purchased by each Dealer Associate during
such month.

5.3                                 Delivery Terms.  All deliveries of the
Products shall be from Vital Images’ facilities unless otherwise agreed in
writing between the parties.  Vital Images shall bear shipping charges for the
shipment of any Products to its destination specified in the purchase order. 
All risk of damage to or loss or delay of the Products shall pass to Toshiba or
the Dealer Associate upon their delivery to a common carrier.

5.4                                 Modification of Orders.  No accepted
purchase order may be modified or canceled later than thirty (30) days before
the scheduled delivery date, except upon the written agreement of both parties,
provided, however, any price decrease for the Products shall be implemented upon
the effective date of such decrease and therefore, will apply to any purchase
order for which delivery has not yet taken place. Furthermore, Vital Images
will, at no additional cost to Toshiba and the Dealer Associate, ship its latest
authorized version or release of a Product in response to any accepted purchase
order.  Toshiba’s and the Dealer Associate’s purchase orders or mutually-agreed
change orders shall be subject to all provisions of this Agreement, whether or
not the purchase order or change order so states, and any terms and conditions
of such purchase order or change order which conflict with the terms and
conditions of this Agreement shall be deemed excluded and of no legal effect as
between the parties.

5.5                                 Purchase Commitment.  Toshiba annual
purchase commitment is set forth on Exhibit F attached hereto and incorporated
herein by this reference.  Vital Images shall ship to Toshiba and/or its Dealer
Associates during the Term of this Agreement such Products as are identified in
and in accordance with the purchase orders submitted by Toshiba and/or its
Dealer Associates.  In the event of a Change of Control of Vital Images, as
defined in Section 18.11 of this Agreement,   *

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

6


--------------------------------------------------------------------------------


*

*

*

*.

Annual Vitreaâ software purchases above the minimums set forth in the Commitment
may be applied to reduce or  satisfy the next year’s purchase commitments for
Products during the term of this Agreement, provided that Vitreaâ software
purchases above the minimums set forth in the Commitment during the last year of
the current term of this Agreement may be applied to reduce or satisfy the next
year’s purchase commitments for Products

5.6           Product Changes. Vital Images may do any of the following upon
sixty (60) days’ prior written notice (or such sooner notice as practicable, if
required for regulatory or legal reasons) to Toshiba:

(a)                                  Alter the specifications for any Product or
any new release thereof, provided, however, that Toshiba has the option to
request Vital Images to continue to provide Products without such alteration for
any purchase orders submitted by Toshiba and/or Dealer Associates prior to the
date that Vital Images notifies Toshiba of such alteration, unless such prior
Product has been discontinued for regulatory or other legal reasons;

(b)                                 Except as set forth below, discontinue the
production of any Product. However, such discontinuation will not release or
modify Vital Images’ obligations for warranty and service support specified in
this Agreement;

(c)                                  Discontinue the development of any new
release of a Product, if such new release has not been announced publicly; or

(d)                                 Commence the development and distribution of
new software products having features, which may make any Product wholly or
partially obsolete, provided Toshiba is granted  the right to continue to
purchase the obsolete Products for a period of at least one year from the date
that the new software products are commercially introduced by Vital Images,
unless such prior Product has been discontinued for regulatory or other legal
reasons or this Agreement terminates before the expiration of such one-year
period.

Notwithstanding the foregoing, at all times throughout the term of this
Agreement, Vital Images must have available for Toshiba Vitreaâ or a successor
software of Vitreaâ  that will have specifications that are at least equal to or
better than those for the version of Vitreaâ software existing as of the date of
this Agreement, and give at least six (6) months’ prior written notice (or such
sooner notice as practicable, if required for regulatory or legal reasons) to
Toshiba before discontinuing the production of Vitreaâ . Toshiba’s minimum
purchase commitments will end in the event Vital Images discontinues the
production of Vitreaâ  and does not provide Toshiba with a successor product
acceptable to Toshiba.  Such discontinuation will not release or modify Vital
Images’ obligations for warranty and service support specified in this
Agreement.

5.7                               Installation of Products.  Unless otherwise
agreed in writing by Vital Images, all deliveries of the Products shall be
directly to Toshiba or the Dealer Associates, unless the parties agree that
Vital Images shall ship the Products directly to the customers, and Toshiba and
the Dealer Associates shall then have the sole responsibility for the First
Level Installation of such Products into a customer’s computer system in the
Territory in accordance with the standards and specifications established by
Vital Images from time to time and provided to Toshiba and the Dealer Associates
hereunder.

If the Products need to be integrated with non-Toshiba equipment, Vital Images
will perform the Second Level Installation, upon request from Toshiba, or the
Dealer Associates or the customers, to ensure proper integration

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

7


--------------------------------------------------------------------------------


5.8                                 Distribution Report.  Name, address,
telephone and facsimile numbers of customers who purchased the Product and
Service contracts in each calendar quarter shall be provided to Vital Images
within thirty (30) days after the end of such quarter.

 

ARTICLE 6:  SOFTWARE MAINTENANCE SERVICES

6.1                                 Software Maintenance Agreements.  For each
customer purchasing a license for the Products in the Territory, Toshiba and/or
the Dealer Associates shall use its reasonable best efforts to persuade such
customer to purchase annual or long-term software maintenance services under a
software maintenance program. Such software maintenance services shall include
updates and upgrades  to the Vitreaâ  and other applicable Products that have
been purchased by the customer, free of charge to the customer, for so long as
that customer is current in its payment of fees for software maintenance
services.  Included in software maintenance services is the provision of
updates, which are new versions of the products that include enhancements and
upgrades and are released to Vital Images’ general installed base, and
corrections, which are fixes to errors in the Products that are reported by
Vital Images customers and are released to Vital Images’ general installed base.
It is agreed between the parties that newly released options to Vitreaâ ,except
for those listed in Exhibit E and purchased by the customer, shall be excluded
from such updates and upgrades, unless explicitly agreed between the parties. 
Provided, however, even after the Warranty Period (hereinafter defined in
Section 9.1(a)), upon written request from Toshiba or its Dealer Associates for
any particular end-user, for up to six (6) months after the expiration date of
the Warranty Period, Vital Images shall, without charge, upgrade or update such
end-user’s Product to its latest version available within the end-user’s
Warranty Period, with downward compatibility. Further, for non-U.S. sales, after
the expiration of such six-month post warranty grace period, Toshiba and/or its
Dealer Associates may purchase the latest version of the Vitreaâ 2 for their
customers at a price of $ * , provide the customer executes a one-year
maintenance contract for $  *  .

6.2                                 First Level Maintenance Service.   Toshiba
and/or the Dealer Associates shall provide the First Level Maintenance to
customers outside the United States.  Vital Images shall provide First Level
Maintenance to customers within the United States.  If Vital Images requests
on-site assistance from Toshiba or TAMS in the United States, such assistance
will be provided at a * % discount off of Toshiba’s or TAMS’ prevailing labor
rates.

6.3                                 Second Level Maintenance Service.   Vital
Images shall provide the Second Level Maintenance to Toshiba and the Dealer
Associates.   In accordance with their technical ability, and based upon their
prior experience and training by Vital Images, except for the United States,
Toshiba and/or the Dealer Associates shall use their reasonable best efforts to
assist Vital Images in providing the Second Level Maintenance for the benefit of
customers in the Territory.  Toshiba shall pay Vital Images to provide Second
Level Maintenance at the amounts set forth in Exhibit E.

6.4                                 Customer Contact.  Except as set forth in
Section 6.3 outside the U.S., and Sections 6.2 and 6.3 within the U.S., Toshiba
and/or the Dealers Associates shall have the primary responsibility for direct
contact with customers in the Territory in regard to the function, application,
installation or maintenance of the Products under the First Level Maintenance
and the Second Level Maintenance, provided that Vital Images may contact
directly any customer not enrolled in support to enter into a support 
agreement.

ARTICLE 7:  PRICES AND PAYMENTS

7.1                                 Prices.  Toshiba and the Dealer Associates
shall pay Vital Images in accordance with the prices for the Products or for
maintenance support services as specified in the Product Price List, Exhibit E
hereto. All Product Price List prices are for shipment from Vital Images’
facilities to its destination.  Any special packing or handling shall be at the
sole expense of Toshiba.

In recognition of the purchase commitments made by Toshiba and its Dealer
Associates pursuant to Section 5.5 of this Agreement, Vital Images hereby
covenants and agrees that the transfer price charged to Toshiba and its Dealer
Associates for the standalone Products shall at all times be *

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

8


--------------------------------------------------------------------------------


*

*

*

*.

 

Toshiba is free to resell the Products and maintenance support services at any
price at which Toshiba deems appropriate. Vital Images will not coerce or
otherwise dictate such resale price.

7.2                                 Payment Terms.  For each order of the
Products or annual maintenance support services, Toshiba and/or its Dealer
Associates, who ordered such Products or annual maintenance support service,
shall pay for Product in accordance with the Product Price List in U.S. Dollars
within forty-five (45) days of the date of shipment and shall pay for services
in accordance with the Product Price List in U.S. Dollars on a quarterly basis
in advance of the quarter in which the services are to be provided, provided
that the ordered item is delivered to the purchaser specified in the purchase
order prior to the payment due date.

7.3                                 Overdue Payments.  If and for so long as any
payment from Toshiba to Vital Images under this Agreement shall be overdue:

(a)                                  Interest at twelve percent (12%) per annum
or the highest rate permitted under applicable law, whichever is lower, shall
become due on all balances outstanding that are past due by more than 30 days
from the date that Vital Images provides written notice to Toshiba or Dealer
Associate, as the case may be, of such past due amount, provided, however, that
if payment is not made by the expiration of such 30-day period, the
above-mentioned interest will be paid beginning the original due date of the
payment; and

(b)                                 Vital Images reserves the right to withhold
or suspend shipment of the Products to Toshiba and/or the Dealer Associate if
there is an unsettled outstanding balance owed by Toshiba or the Dealer
Associate to Vital Images, provided, however, that Vital Images shall first
provide Toshiba or the Dealer Associate, as the case may be, with 30-days prior
written notice and opportunity to cure before withholding or suspending shipment
under this paragraph. Any such withholding or suspension will be effected only
against the Dealer Associate that has an unsettled outstanding balance, and not
other Dealer Associates or Toshiba.

ARTICLE 8:  APPROVALS; ADVERSE REACTIONS; PRODUCT RECALLS

8.1                                 Government Approval.  Vital Images shall
make diligent efforts to prepare and file all applications required to obtain
all necessary Government Approval for each country in the Territory specified in
Exhibit B hereto, the Principal Countries, where such Government Approval has
not already been obtained.  For all other countries in the Territory, if any,
Vital Images shall diligently prepare and file all applications required to
obtain all necessary Government Approval for each such country as Vital Images,
in its sole discretion, deems necessary.  Vital Images shall keep Toshiba
apprised of its progress with respect to any such applications.  Toshiba shall
furnish Vital Images with such assistance and cooperation as may be reasonably
requested in connection with the securing of such Government Approval.

8.2                                 Compliance. Vital Images  shall  comply with
all applicable regulatory requirements.  However, Toshiba shall provide all
information within its possession  to Vital Images necessary for Vital Images to
comply with its medical device reporting requirements to the FDA or any other
comparable regulatory body elsewhere in the world.  Vital Images shall comply
with all health registration laws, regulations and orders of any government
entity within the Territory and with all other governmental requirements
relating to the promotion, marketing and sale of the Products in each country in
the Territory.  Toshiba shall submit all advertising claims to Vital Images for
written approval prior to their first use by any party, such consent not to be
unreasonably withheld. Toshiba will comply with all applicable regulatory
requirements applicable to Toshiba’s marketing and sale of the Products.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

9


--------------------------------------------------------------------------------


8.3                                 Adverse Event Reporting.  Toshiba shall
advise Vital Images, by telephone or facsimile, within twenty-four (24) hours
after it becomes aware of any adverse event (which is defined as personal injury
or death) from the use of any Product or malfunction of any Product.  Unless
otherwise required by applicable local laws, Toshiba shall advise Vital Images
of any such adverse event prior to any report or filing being made by Toshiba
with the FDA or any other comparable regulatory body elsewhere in the world.
Vital Images shall appoint an Authorised Representative according to the
European Union Medical Devices Directive MDD 93/42/EEC as set forth in Exhibit
I.

8.4                                 Corrective Action.

(a)          Notice of Corrective Action.  If Vital Images believes that a
corrective action with respect to the Products is desirable or required by law,
or if any governmental agency having jurisdiction (including, without
limitation, the FDA) shall request or order any corrective action with respect
to the Products, including any recall, customer notice, restriction, change,
corrective action or market action or any Product change, Vital Images shall
promptly notify Toshiba and the Dealer Associates.  Any and all corrective
actions shall be conducted at the expense of Vital Images, except costs
associated with notifying customers of such corrective action.  Toshiba and/or
the Dealer Associates shall maintain complete and accurate records, for such
periods as may be required by applicable law, of all Products they sold.  The
parties shall cooperate fully with each other in effecting any corrective action
with respect to the Products pursuant to this Article 8.4, including
communication with any customers and Toshiba shall cause its Dealer Associates,
and itself shall comply with all reasonable directions of Vital Images’
regarding such corrective action.  This Article 8.4 shall not limit the
obligations of either party under law regarding any corrective action with
respect to the Products required by law or properly mandated by governmental
authority.

(b)         Refund.  If any Products are required to be returned to Vital Images
pursuant to this Article 8.4 and no replacement is provided therefor by Vital
Images, Vital Images shall refund to Toshiba’s or the Dealer Associate’s
customers any unearned license fees paid to Toshiba or the Dealers Associates
(the amount of the license fee each such customer paid for the products, less a
reasonable value for use determined by prorating the license fee paid on a
thirty-six (36) month straight-line amortization method). Vital Images shall
indemnify Toshiba or the Dealer Associate from any actions made by Toshiba’s or
the Dealer Associate’s customers claiming reimbursement of license fees, whether
or not in excess of the amount specified in this paragraph.

ARTICLE 9:  WARRANTIES AND REPRESENTATIONS; INDEMNIFICATION

9.1                                 Product Warranties to Customers.  Vital
Images hereby authorizes Toshiba and the Dealer Associates to pass through to
its customers Vital Images’ standard software warranties as set forth below.

(a)                                  Limited Warranty.

 

(i) Vital  Images warrants to Toshiba and the Dealer Associates for twelve (12)
months from installation or sixteen (16) months from the delivery date,
whichever expires first (the “Warranty Period”), that the Products, when
properly installed and operated, will perform the functions described in the
functional specifications for the Products, as contained in the applicable
written documentation for the Products, and that such Product shall be upgraded
or updated to its latest version with the assurance of downward compatibility.
Vital Images shall have no obligation under this provision if (a) the Products
have not been properly installed, used or maintained (except for any maintenance
performed by Vital Images), in accordance with Vital Images’ then-applicable
operating manuals; or (b) the Products have been modified in any

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

10


--------------------------------------------------------------------------------


manner by anyone other than Vital Images, or are used or combined with other
computer software programs (other than standard operating software) not approved
by Vital Images, hardware not validated by Vital Images and without the prior
written consent of Vital Images; or (c) the Products have been distributed to a
customer with any warranties or representations, oral or written, made by
Toshiba or any third party beyond those expressly set forth herein., however
Vital Images will nevertheless be responsible for performing its warranty
obligations to the extent set forth in this paragraph, but not for the
additional warranties made by Toshiba or any third party.

 

(ii) The warranty for sale of any Product in Germany will be
*                             months from installation, subject to Toshiba’s
paying Vital Images an amount equal to                             *of the
maintenance fees that would have been paid for *                             *
                             the warranty period in Germany, had the warranty
not been *  pursuant to this Article 9.1(a)(ii).

 

(iii) TMSE will include annual or long-term software maintenance services for
the Products as part of TMSE’s service contract proposals to its customers.
However, if the TMSE customers do not wish to sign up to such software
maintenance services, TMSE is not precluded from offering its service contract
without such software maintenance.

 

(b)                                 Exclusive Remedy.  Vital Images’ entire
liability for any warranty claim made by Toshiba or the Dealer Associates under
Section 9.1(a) above during the Warranty Period, and Toshiba’s and its Dealer
Associates’ exclusive remedy for any such claim, shall be for Vital Images, at
its option, to either (i) replace any defective media which prevents the
Products from satisfying the limited warranty described in Section 9.1(a); or
(ii) attempt to correct any material and reproducible errors reported by Toshiba
or the Dealer Associate.         *

*

*

*

*

*.

Vital Images does not warrant that the operation of the Products will be
uninterrupted or error-free, that all errors in the Products will be corrected,
that the Products will satisfy customer’s requirements or that the Products will
operate in the combinations which such customer may select for use.

(c)                                  Warranty Extension.  Replacement or
correction of all or any part of the Products does not extend the Warranty
Period, which shall begin on the delivery date. However, if Vital Images is
unable to correct an error by the deadline by which it projected such
correction, the warranty will be extended for the number of days for which the
error remains uncorrected beyond such deadline Notwithstanding the foregoing,
and notwithstanding Section 9.1(a) above, in the event that the Products have
been installed on a hardware platform which has been recommended in writing by
Vital Images, and do not perform because the Products are not compatible with
such hardware, the Warranty Period shall not commence until the date on which
all issues defined in the customer’s warranty claim regarding the hardware have
been resolved. Vital Images and its third party licensors expressly disclaim any
commitment to provide maintenance or support of the Products beyond the Warranty
Period, in the absence of entering into a separate software maintenance
arrangement with Vital Images and except to the extent stated in Section 6.1 for
the 6-month post warranty grace period. Furthermore, the Products are derived
from and include software from third party licensors, who make no warranty,
express or implied, regarding the

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

11


--------------------------------------------------------------------------------


Products, who disclaim any and all liability for the Products and who will not
undertake to provide any information or support regarding the Products.

(d)                                 Maintenance Obligations.  As part of its
First Level Maintenance obligations outside the U.S., Toshiba shall and it shall
cause its Dealer Associates to promptly inform Vital Images of any claims made
by their customers in the Territory under such software warranties.  All such
warranty claims shall state the nature and details of the claim, the date the
cause of the claim was first observed and the serial number of the Products
concerned, if any.  Further, all such warranty claims must be received by Vital
Images before the expiration of the Warranty Period for such customer, or will
be handled as part of Maintenance and Support for customers who remain current
in their fees for Maintenance and Support.

9.2                                 Warranty to Toshiba.  Vital Images hereby
represents and warrants to Toshiba:

(a)                                  Vital Images owns or has the lawful right
from others to grant the rights to market and distribute the Products as set
forth in this Agreement;

(b)                                 Vital Images has entered into an agreement
with PointDx, Inc. and has procured any necessary license from PointDx, Inc. to
fulfill its obligations under this Agreement. Vital Images has no knowledge of
any claim of infringement by the Products of any third party intellectual
property rights, such as patents, copyrights, trade secrets or trademarks; and

(c)                                  Vital Images has taken all appropriate
corporate action to authorize execution and performance of this Agreement.

9.3                                 Limited Warranty.  THE WARRANTIES SET FORTH
IN ARTICLES 9.1 AND  9.2 ABOVE ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, WHICH ARE HEREBY DISCLAIMED AND EXCLUDED BY VITAL IMAGES, INCLUDING
WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

9.4                                 Indemnification of Toshiba.  Vital Images
hereby agrees to indemnify, defend and hold Toshiba and/or Dealer Associates
harmless from any third party suit, claim or other legal action (“Legal Action”)
(i) that alleges any bodily injuries or death and damages to tangible property
caused solely by use of the Products, but only to the extent caused or
contributed to by Vital Images, and/or (ii) that alleges the Products, or any of
them, infringe any patent, copyright, or trade secret, including any reasonable
costs or legal fees thereby incurred by Toshiba and/or the Dealer Associates. 
Vital Images shall be given written notice of any Legal Action within thirty
(30) days of Toshiba’s and/or Dealer Associates first knowledge thereof,
provided, that, the failure of Toshiba and/or Dealer Associates to notify Vital
Images of any such matter within the thirty (30) day period shall not release
Vital Images, in whole or in part, from its obligations under this Section 9.4,
except to the extent Toshiba’s and/or Dealer Associates’ failure to so notify
Vital Images materially prejudices Vital Images’ ability to defend against such
Legal Action.  Vital Images shall have sole and exclusive control of the defense
of any Legal Action, including the choice and direction of any legal counsel. 
Toshiba and/or Dealer Associates may not settle or compromise any Legal Action
without the written consent of Vital Images.  Toshiba and/or Dealer Associates
shall provide all reasonably requested assistance to Vital Images, at Vital
Images’ expense.  If a Product is found to infringe any such third party
intellectual property right in such a Legal Action, at Vital Images’ sole
discretion and expense, Vital Images may (i) obtain a license from such third
party for the benefit of Toshiba and/or Dealer Associates and their customers;
or (ii) replace or modify the Product so that it is no longer infringing; or
(iii) if neither of the foregoing is commercially feasible, terminate this
Agreement and refund to Toshiba and/or the Dealer Associates all amounts
previously paid by Toshiba and/or the Dealer Associates for the Software and the
Products.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

12


--------------------------------------------------------------------------------


9.5                                 Indemnification of Vital Images.  Toshiba
hereby agrees to indemnify, defend and hold Vital Images harmless from any and
all claims, demands, losses and liabilities, including any reasonable costs or
legal fees thereby incurred by Vital Images, resulting from Toshiba’s acts or
omissions, including, without limitation, misrepresentations regarding the
Products, any violation of applicable laws or regulations relating to the
marketing and distribution of the Products, any breach of any covenant or term
in this Agreement, any failure by Toshiba to provide the required support or
training to end users or to properly install the Products to the extent
specified in this Agreement; and any misappropriation by a Toshiba or the Dealer
Associate customer of any Vital Images intellectual property.

Vital Images hereby agrees to indemnify, defend and hold Toshiba and/or Dealer
Associates harmless from any and all claims, demands, losses and liabilities,
including any reasonable costs or legal fees thereby incurred by Toshiba and/or
Dealer Associates, resulting from Vital Images’ acts or omissions, including,
without limitation, misrepresentations regarding the Products, any violation of
applicable laws or regulations relating to the marketing and distribution of the
Products, or any failure by Vital Images to provide the required support or
training to end users or to properly install the Products to the extent
specified in this Agreement.

ARTICLE 10:  LIMITATION OF REMEDIES

10.1                           Delay.   The delivery date for each order placed
by Toshiba or the Dealer Associate will be indicated on Toshiba or the Dealer
Associate’s purchase order.  Once Vital Images accepts such purchase order, if
Vital Images fails to deliver the Products within twenty (20) days of the
deadline(s) indicated in such purchase orders, Toshiba or the Dealer Associate
shall have the right to cancel such order and  purchase equivalent products from
an alternative source.  Vital Images shall pay Toshiba or the Dealer Associate
for the difference between the price of the alternative product and the price
for the Products under the cancelled purchase order(s), not later than twenty
(20) days following receipt of Toshiba or the Dealer Associate’s invoice.

10.2                           Sole Remedies.   THE SOLE AND EXCLUSIVE REMEDIES
FOR BREACH OF ANY AND ALL WARRANTIES AND THE SOLE REMEDIES FOR VITAL IMAGES’
LIABILITY OF ANY KIND (INCLUDING LIABILITY FOR NEGLIGENCE OR PRODUCTS LIABILITY)
WITH RESPECT TO THE PRODUCTS AND THEIR USE, THE SERVICES COVERED BY THIS
AGREEMENT, AND ALL OTHER PERFORMANCE BY VITAL IMAGES UNDER THIS AGREEMENT SHALL
BE LIMITED TO THE REMEDIES PROVIDED IN THIS AGREEMENT.

10.3                           Consequential Damages.  VITAL IMAGES AND TOSHIBA
OR THE DEALER ASSOCIATE SHALL HAVE NO LIABILITY OF ANY KIND FOR ANY SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSS OR DAMAGE, EVEN IF VITAL IMAGES OR
TOSHIBA OR THE DEALER ASSOCIATE SHALL HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH POTENTIAL LOSS OR DAMAGE BY TOSHIBA OR THE DEALER ASSOCIATE OR VITAL
IMAGES.  IN NO EVENT SHALL  VITAL IMAGES BE LIABLE FOR ANY DAMAGES IN EXCESS OF
THE AGGREGATE AMOUNTS ACTUALLY PAID BY TOSHIBA OR DEALER ASSOCIATE TO VITAL
IMAGES UNDER THIS AGREEMENT, EXCEPT FOR ACTIONS FOR BODILY INJURY OR DEATH
BROUGHT BY THIRD PARTIES, TANGIBLE PROPERTY DAMAGE, INTELLECTUAL PROPERTY
INFRINGEMENT, ACTIONS ARISING UNDER FDA OR APPLICABLE LOCAL REGULATIONS IN THE
TERRITORY, OR AS OTHERWISE PROVIDED UNDER THIS AGREEMENT OR BY LAW.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

13


--------------------------------------------------------------------------------


ARTICLE 11:  CONFIDENTIALITY

11.1                           Confidential Information; Term.  All Confidential
Information shall be deemed confidential and proprietary to the party disclosing
such information hereunder.  Each party may use the Confidential Information of
the other party during the term of this Agreement only as permitted or required
for the receiving party’s performance hereunder.  The receiving party shall not
disclose or provide any Confidential Information to any third party and shall
take reasonable measures to prevent any unauthorized disclosure by its
employees, agents, contractors or consultants during the term hereof including
appropriate individual nondisclosure agreements.  The foregoing duty shall apply
to any Confidential Information for a period of five (5) years from the date of
its disclosure. All confidential information must be clearly and conspicuously
marked by the disclosing party as proprietary information.  Any proprietary
information that is disclosed orally must be identified as  confidential at the
time of disclosure and must be confirmed in writing no later than thirty (30)
days following disclosure.

11.2                           Exclusions.  The following shall not be
considered Confidential Information for purposes of this Article 11:

(a)                                  Information which is or becomes in the
public domain through no fault or act of the receiving party;

(b)                                 Information which was independently
developed by the receiving party without the use of or reliance on the
disclosing party’s Confidential Information;

(c)                                  Information which was provided to the
receiving party by a third party under no duty of confidentiality to the
disclosing party; or

(d)                                 Information which is required to be
disclosed by law, provided, however, prompt prior notice thereof shall be given
to the party whose Confidential Information is involved.

ARTICLE 12:  TRADEMARKS

12.1                           Use of Trademarks.  Vital Images hereby grants to
Toshiba and the Dealer Associates, and Toshiba and the Dealer Associates hereby
accepts from Vital Images, a nonexclusive, nontransferable and royalty-free
license to use the Vital Images trademarks specified in the List of Trademarks,
Exhibit H hereto, as such list may be modified from time to time, solely in
connection with the distribution, promotion, advertising and maintenance of the
Products.  Toshiba shall cause its Dealer Associates, and itself shall not use
any other marks or trade names in connection with the marketing and distribution
of the Products.  All such Vital Images trademarks shall be used by Toshiba
and/or the Dealer Associates in accordance with Vital Images’ standards,
specifications and instructions, but in no event beyond the term of this
Agreement.    Toshiba and the Dealer Associates are not granted any right, title
or interest in such trademarks other than the foregoing limited license, and
Toshiba shall cause its Dealer Associates, and itself shall not use any Vital
Image trademarks as part of Toshiba’s or the Dealer Associate’s corporate or
trade name or permit any third party to do so.

12.2                           Registration.  Vital Images shall use its best
efforts to register the Vital Images trademarks specified in the List of
Trademarks, Exhibit H hereto, as such list may be modified during the term of
this Agreement, within the Territory when and if Vital Images determines, in its
sole discretion, that registration is necessary or useful to the successful
distribution of the Products.  Vital Images shall be the sole party to initiate
any such registration and shall bear all the expenses thereof.

12.3                           Markings.  Toshibas shall cause its Dealer
Associates, and itself shall not remove or alter any Vital Images trade names,
trademarks, copyright notices, serial numbers, labels, tags or other identifying
marks, symbols or legends affixed to any Products, or images generated by such
Products, documentation, containers or packages.  All promotional materials
prepared by Toshiba relating to the Products, regardless of manner or media of
display, shall conspicuously bear attribution to Vital Images.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

14


--------------------------------------------------------------------------------


12.4                           Infringement.  Toshiba shall cause its Dealer
Associates, and itself shall promptly notify Vital Images in writing of any
unauthorized use of Vital Images’ trademarks or similar marks which may
constitute an infringement or passing off of Vital Images’ trademarks, to the
extent known to Toshiba or its Dealer Associates.  Vital Images reserves the
right in its sole discretion to institute any proceedings against such third
party infringers, and Toshiba shall refrain from doing so.  Toshiba shall
cooperate fully with Vital Images in any legal action taken by Vital Images
against such third parties, provided that Vital Images shall pay all expenses of
such action.  All damages, which may be awarded or agreed upon in settlement of
any legal action, shall accrue to Vital Images.

12.5                           Termination of Use.  Toshiba shall not adopt, use
or register any words, phrases or symbols which are identical to or confusingly
similar to any of Vital Images’ trademarks.  Upon termination of this Agreement,
Toshiba shall immediately cease any use of the Vital Images trademarks in any
manner.  In addition, Toshiba hereby empowers Vital Images and shall assist
Vital Images, if requested, to cancel, revoke or withdraw any governmental
registration or authorization permitting Toshiba to use Vital Images trademarks
in the Territory.

12.6                     Toshiba Trademarks. Vital Images will not, under any
circumstances, use any of Toshiba’s or Dealer Associates’ trademarks, without
Toshiba’s prior written consent.  Vital Images shall not adopt, use or register
any words, phrases or symbols which are identical to or confusingly similar to
any of Toshiba’s or Dealer Associates’  trademarks without Toshiba’s or the
applicable Dealer Associate’s prior written consent.

ARTICLE 13:  TAXES AND DUTIES

13.1                           Taxes in the Territory.  Toshiba and/or its
Dealer Associates shall be responsible for and shall pay all taxes (except Vital
Images’ income taxes), duties, import deposits, assessments and other
governmental charges, however designated, which are now or hereafter imposed by
any governmental authority or agency that are based on (a) the payment of any
amount by Toshiba or the Dealer Associates to Vital Images pursuant to this
Agreement for the Products or the use thereof, or (b) the import of the Products
into the Territory if such transaction is international in nature.

13.2                           Net Payments.  All payments to be made by Toshiba
and its Dealer Associates to Vital Images pursuant to this Agreement represent
net amounts Vital Images is entitled to receive and shall not be subject to any
deductions for any reason whatsoever except as allowed in this Agreement or by
law.  In the event any of said charges become subject to withholding taxes,
duties, import deposits, assessments or other governmental charges, however
designated, except Vital Images’ income taxes, said payments from Toshiba or its
Dealer Associates shall be increased to such an extent as to allow Vital Images
to receive the net amounts due under this Agreement.

ARTICLE 14:  IMPORT AND EXPORT OF PRODUCTS

14.1                           Import Documentation.  If applicable, Toshiba
shall be responsible for obtaining all licenses and permits required to import
the Products into the Territory in accordance with applicable laws or
regulations in the Territory.

14.2                           Export Regulations.  If applicable, Toshiba shall
supply Vital Images on a timely basis with all necessary information and
documentation reasonably requested by Vital Images for export of the Products in
accordance with U.S. export control laws or regulations. Promptly after
execution of this Agreement, Vital Images will notify Toshiba and its Dealer
Associates of the U.S. export status of the Products, and will make its best
efforts to continue to update Toshiba and its Dealer Associates of any changes
in the export status of the Products based on any changes in the U.S. export
regulations.  Vital Images shall be responsible for compliance with all
applicable U.S. Export Administration Regulations for all Products shipped by it
to Toshiba or the Dealer Associates. If applicable, Toshiba hereby assures Vital
Images that:

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

15


--------------------------------------------------------------------------------


(a)                                  Toshiba shall cause its Dealer Associates,
and itself shall not re-export, directly or indirectly, the Products or the
direct product of the Products to any destination forbidden under the
then-applicable U.S. Export Administration Regulations;

(b)                                 Toshiba’s commitment in paragraph (a) above
shall apply in all cases unless the U.S. Export Administration Regulations
expressly permit such re-export or the U.S. Commerce Department’s Office of
Export Licensing has granted such authorization in writing; and

(c)                                  Toshiba’s commitment in paragraph (a) above
shall survive termination of this Agreement.

ARTICLE 15:  TERM AND TERMINATION

15.1                           Term.  This Agreement shall take effect as of
January 1, 2007 and shall have an initial term through December 31, 2008 (the
“Term”).  At the end of the Term, this Agreement shall automatically terminate
unless prior to the date of termination, this Agreement is extended pursuant to
the mutual written agreement of Toshiba and Vital Images. However, in the event
of a Change of Control, as defined in Section 18.11 of this Agreement, Toshiba
may, in its sole discretion, extend this Agreement for up to an additional term
of three (3) years from the date of the Change of Control, by providing Vital
Images written notice, specifying the term for which it seeks to extend the
agreement. Such notice must be provided no later than 30 days prior to the
expiration of the initial Term of this Agreement. In the event of such
extension, Toshiba shall have the continued right for the duration of the
extension to obtain the products and services available under this Agreement at
prices and under terms to be mutually determined, negotiating in good faith,
which prices shall not exceed the commercially-available prices for such
products and services, and all terms and conditions of this Agreement, including
pricing and the Commitment, will discontinue for the extension term of the
Agreement, unless otherwise agreed by the parties in writing.

15.2                           Termination.  Notwithstanding the provisions of
Section 15.1 above, this Agreement may be terminated earlier by either party
upon written notice to the other party:

(a)                                  If the other party files a petition of any
type as to its bankruptcy, is declared bankrupt, becomes insolvent, makes an
assignment for the benefit of creditors, goes into liquidation or receivership
or otherwise loses legal control of its business voluntarily;

(b)                                 If the other party is in material breach of
this Agreement and has failed to cure such breach within thirty (30) days of
receipt of written notice thereof from the first party;

(c)                                  If an event of Force Majeure continues for
more than six (6) months.

(d)                                 If Vital Images so elects due to a Legal
Action, as specified in Article 9.4 above.

(e)                                  Upon mutual agreement by both parties.

This Agreement may also be terminated by Toshiba in the event of           *

*

* .                                   Toshiba will provide Vital Images with
thirty (30) days’ prior written notice of termination.

15.3                           Rights and Obligations on Termination.  In the
event of termination of this Agreement for any reason, the parties shall have
the following rights and obligations:

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

16


--------------------------------------------------------------------------------


(a)                                  Neither party shall be released from the
obligation to make payment of all amounts then or thereafter due and payable;

(b)                                 The rights of any customer of Toshiba or the
Dealer Associates who holds a valid license for the Products prior to the
effective date of such termination shall not be affected;

(c)                                  Toshiba’s indemnification obligation under
Article 2.2, Vital Images’ obligations to provide First Level Maintenance (U.S.)
and Second Level Maintenance as well as Second Level Installation for all
purchase orders submitted by Toshiba and/or Dealer Associates prior to the date
of termination of this Agreement, and the parties’ obligations under Articles 7,
8, 9, 10, 11, 12, 13, 16, 17, and 18.11 [need to update section numbers when
contract final] shall survive any termination of this Agreement;

(d)                                 Unless the parties otherwise agree in
writing, Toshiba shall cause its Dealer Associates and itself shall return all
copies of the Products and any other items of Confidential Information to Vital
Images and, if applicable, shall erase all copies of the Products from its
computer systems and shall certify in writing to Vital Images that it has done
so; and

(e)                                  Unless the parties otherwise agree in
writing, Vital Images shall return all Confidential Information of Toshiba or
the Dealer Associate and any copy thereof to Toshiba or the Dealer Associate.

ARTICLE 16:  FORCE MAJEURE

16.1                           Definition.  “Force Majeure” shall mean any event
or condition beyond the reasonable control of either party which prevents, in
whole or in material part, the performance by one of the parties of its
obligations hereunder or which renders the performance of such obligations so
difficult or costly as to make such performance commercially unreasonable. 
Without limiting the foregoing, the following shall constitute events or
conditions of Force Majeure:  acts of State or governmental action, riots,
disturbance, war, strikes, lockouts, slowdowns, prolonged shortage of energy or
other supplies, epidemics, fire, flood, hurricane, typhoon, earthquake,
lightning and explosion, or any refusal or failure of any governmental authority
to grant any export license legally required.

16.2                           Notice.  Upon written notice to the other party,
a party affected by an event of Force Majeure shall be suspended without any
liability on its part from the performance of its obligations under this
Agreement, except for the obligation to pay any amounts due and owing
hereunder.  Such notice shall include a description of the nature of the event
of Force Majeure, and its cause and possible consequences.  The party claiming
Force Majeure shall also promptly notify the other party of the termination of
such event.

16.3                           Suspension of Performance.  During the period
that the performance by one of the parties of its obligations under this
Agreement has been suspended by reason of an event of Force Majeure, the other
party may likewise suspend the performance of all or part of its obligations
hereunder to the extent that such suspension is commercially reasonable.

ARTICLE 17:  ARBITRATION

17.1                           Dispute Resolution.  Except as provided in
Section 17.2 below, Vital Images and Toshiba shall each use its best efforts to
resolve any dispute between them promptly and amicably and without resort to any
legal process if feasible within thirty (30) days of receipt of a written notice
by one party to the other party of the existence of such dispute.  Except as
provided in Section 17.2 below, no further action may be taken under this
Article 17 unless and until executive officers of Vital Images and Toshiba have
met in good faith to discuss and settle such dispute.  The foregoing requirement
in this Article 17.1 shall be

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

17


--------------------------------------------------------------------------------


without prejudice to either party’s right, if applicable, to terminate this
Agreement under Article 14.2 above.

17.2                           Litigation Rights Reserved.  If any dispute
arises with regard to the unauthorized use or infringement of the Confidential
Information by any party hereto, the party whose Confidential Information is
being infringed may seek any available remedy at law or in equity from a court
of competent jurisdiction.

17.3                           Procedure for Arbitration.  Except as provided in
Section 17.2 above, any dispute, claim or controversy arising out of or in
connection with this Agreement which has not been settled through negotiation
within a period of thirty (30) days after the date on which either party shall
first have notified the other party in writing of the existence of a dispute
shall be settled by final and binding arbitration under the International
Arbitration Rules of the American Arbitration Association (“AAA”).  Any such
arbitration shall be conducted by three (3) neutral arbitrators appointed by
mutual agreement of the parties or, failing such agreement, in accordance with
said Rules.  At least one (1) arbitrator shall be an experienced computer
software professional, and at least one (1) arbitrator shall be an experienced
business attorney with a background in the licensing and distribution of
computer software. Any such arbitration initiated by Vital Images shall be
conducted in Orange County, California, U.S.A., and any such arbitration
initiated by Toshiba or Dealer Associate shall be conducted in Minneapolis,
Minnesota, U.S.A., any such arbitration to be conducted in the English
language.  An arbitral award may be enforced in any court of competent
jurisdiction.  Notwithstanding any contrary provision in the AAA Rules, the
following additional procedures and rules shall apply to any such arbitration:

(a)                                  Each party shall have the right to request
from the arbitrators, and the arbitrators shall order upon good cause shown,
reasonable and limited pre-hearing discovery, including (i) exchange of witness
lists, (ii) depositions under oath of named witnesses at a mutually convenient
location, (iii) written interrogatories and (iv) document requests.

(b)                                 Upon conclusion of the pre-hearing
discovery, the arbitrators shall promptly hold a hearing upon the evidence to be
adduced by the parties and shall promptly render a written opinion and award.

(c)                                  The arbitrators may not award or assess
punitive damages, consequential or indirect damages against either party.

(d)                                 Each party shall bear its own costs and
expenses of the arbitration and one-half (1/2) of the fees and costs of the
arbitrators, subject to the power of the arbitrators, in their sole discretion,
to award all such reasonable costs, expenses and fees to the prevailing party.

ARTICLE 18:  MISCELLANEOUS

18.1                           Relationship.  This Agreement does not make
either party the employee, agent or legal representative of the other for any
purposes whatsoever.  Neither party is granted any right or authority to assume
or to create any obligation or responsibility, express or implied, on behalf of
or in the name of the other party.  Each party is acting as an independent
contractor.

18.2                           Assignment.   Toshiba shall not assign or
otherwise transfer its rights and obligations under this Agreement except with
the prior written consent of Vital Images, which consent will not be
unreasonably withheld.  Vital Images shall not assign or otherwise transfer its
rights and obligations under this Agreement except with the prior written
consent of Toshiba, which consent will not be unreasonably withheld, except that
consent may be withheld for any reason (whether or not reasonable) for
assignments or transfers to any of the following entities: GE Healthcare,
Philips Medical Systems, and Siemens Medical Solutions.  This restriction
against assignment or transfer by Vital Images shall not apply to any entity who
purchases 50% or more of the shares of stock of Vital Images.  Any prohibited
assignment shall be null and void.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

18


--------------------------------------------------------------------------------


18.3                           Notices.  Notices permitted or required to be
given hereunder shall be deemed sufficient if given by registered or certified
mail, postage prepaid, return receipt requested, by private courier service, or
by facsimile addressed to the respective addresses of the parties as first
written above or at such other addresses as the respective parties may designate
by like notice from time to time.  Notices so given shall be effective upon (i)
receipt by the party to which notice is given, or (ii) on the fifth (5th) day
following domestic mailing or the tenth (10th) day following international
mailing, as may be the case, whichever occurs first.

18.4                           Entire Agreement.  This Agreement, including the
Exhibits hereto which are incorporated herein, constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
proposals, oral or written, and all negotiations, conversations, discussions,
and previous distribution or value added reseller agreements heretofore between
the parties, including, without limitation, the Marketing and Distribution
Agreement dated January 21, 2002, and effective October 1, 2001, and the
amendments 1, 2 and 3 to said Agreement (together “2001 Agreement”). However,
Vital Images and Toshiba’s rights and obligations concerning pricing,
installation (First Level and Second Level), warranty and maintenance (First
Level and Second Level) for all purchase orders issued under the 2001 Agreement
will continue to be subject to the 2001 Agreement. Toshiba and Vital Images
hereby acknowledge that neither party has been induced to enter into this
Agreement by any representations or statements, oral or written, not expressly
contained herein.  Vital Images and Toshiba’s rights and obligations concerning
the SurePlaque will continue to be governed by the License Agreement entered
into between the parties, dated September 7,. 2006. Vital Images and Toshiba
America Medical Systems, Inc.’s rights and obligations under the letter
agreement dated May 31, 2006, will continue and are not superceded or otherwise
altered by this Agreement.

18.5                           Amendment.  This Agreement may not be modified,
amended, rescinded, canceled or waived, in whole or in part, except by written
amendment signed by both parties hereto.

18.6                           Publicity.  This Agreement is confidential, and
no party shall issue press releases or engage in other types of publicity of any
nature dealing with the commercial or legal details of this Agreement without
the other party’s prior written approval, which approval shall not be
unreasonably withheld.  However, approval of such disclosure shall be deemed to
be given to the extent such disclosure is required to comply with governmental
rules, regulations or other governmental requirements.  In such event, the
publishing party shall furnish a copy of such disclosure to the other party.

18.7                           Governing Law.    This Agreement shall be
governed by and interpreted under the laws of the state within which the action
is filed as specified in Section 17.3 above, excluding its choice of law rules.
“The parties hereby exclude application of the 1980 United Nations Convention on
Contracts for the International Sale of Goods.”

18.8                           Severability.  If any provision of this Agreement
is found unenforceable under any of the laws or regulations applicable thereto,
such provision terms shall be deemed stricken from this Agreement, but such
invalidity or unenforceability shall not invalidate any of the other provisions
of this Agreement.

18.9                           Counterparts.  This Agreement may be executed in
two or more counterparts in the English language and each such counterpart shall
be deemed an original hereof.  In case of any conflict between the English
version and any translated version of this Agreement, the English version shall
govern.

18.10                     Waiver.  No failure by either party to take any action
or assert any right hereunder shall be deemed to be a waiver of such right in
the event of the continuation or repetition of the circumstances giving rise to
such right.

18.11                     Change of Control.  For purposes of this Agreement,
“Change of Control” shall mean: (i) any merger, statutory share exchange or
consolidation of a party with or into any third party, that entitles the
shareholders of the third party to receive at least one (1) seat on the board of
directors and at least

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

19


--------------------------------------------------------------------------------


thirty-three and one-third percent (33-1/3%) of the outstanding capital stock of
the post-merger company (provided, however, that          *

*

*

*;                                                                                                                 
(ii) any third party becoming the holder of a majority of the capital stock of a
party entitled to vote generally for the election of directors; or (iii) the
sale, lease, assignment, transfer or other conveyance of all or substantially
all of the assets of a party in any transaction or series of transactions by
such party.  In case of “Change of Control” of either party, that party shall
assure that the acquiring equity shall agree to honor and fullfill the
obligation of the party as contained in this Agreement.

 

18.12                                                                     *. The
parties agree that *

* subject to legal, regulatory or governance constraints and an agreement that
is appropriate                * . The parties further agree that they will
diligently and in good faith use their best efforts to determine whether there
are any legal, regulatory or governance obstacles
to           *                 which they mutually agree would render *

*                                         inadvisable. The parties agree that
there will be some instances in which *

*                                                           and that they will
diligently and in good faith use their best efforts to identify specific
circumstances under which they mutually
agree                                                *

*                                         (such as owing
to                     *

*                                        
                                                             ). The parties will
use their good faith and diligent best efforts to resolve these issues on or
before            *                                     .

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized

representatives below.

VITAL IMAGES, INC.

 

Toshiba Medical Systems

 

 

 

 

 

 

By

 

 

 

By

 

 

 

 

 

Name

 

 

 

Name

 

 

 

 

 

Title

 

 

 

Title

 

 

 

 


LIST OF EXHIBITS

A                                      Products

B                                        Territory

C                                        List of Dealer Associates

D                                       Terms and Conditions for the
Demonstration License

E                                         Product Price List

F                                         Product Commitments

G                                        Principal Countries

H                                       List of Vital Images Trademarks

idmsmpl:482368_7

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

20


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT A

PRODUCTS


VITREA Â


VSCOREÔ OPTION


VSCORE WITH EKG GATEÔ OPTION

VScore with AutoGateÔ option

3D Angiography option

CT Perfusion option

CT Colonography option

Automated Vessel Measurements option

CT Cardiac option

Cardiac Functional Analysis option

CT Cardiac Option with Peripheral Vessel Probe option

SUREPlaque™ option

Electro-physiology option*

Peripheral Vessel Probe option

Soft Read option

Nodule Probe option (Lung option)

Fusion7D™ option

Fusion7D™ Advanced option

Fusion7D™ Standard option

Fusion7D™ Advanced option with DICOMPrint &CDburn

Fusion7D™ Standard option with DICOMPrint &CDburn

Fusion7D™ Basic option with DICOMPrint &CDburn

ImageChecker® Lung CAD(Ver.2.0) option

AutoPoint Temporal Comparison option (must also buy Lung CAD)

Pulmonary Artery Patency Exam option (must also buy Lung CAD)

Vitrea ACCESSTM option(3)(4)

VitreaACCESS Remote option

 

--------------------------------------------------------------------------------

*when and if available

21


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT B

TERRITORY

Worldwide, except for Japan and those countries barred by the

Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury

22


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT C

LIST OF DEALER ASSOCIATES

Company Name

 

MAIN COUNTRY

 

Address

TOSHIBA AMERICA MEDICAL SYSTEMS, INC.

 

U.S.A.

 

2441 MICHELLE DR., TUSTIN, CA 92780, U.S.A.

TOSHIBA OF CANADA LTD.

 

CANADA

 

191 McNABB STREET, MARKHAM, ONTARIO, L3R 8H2 CANADA

TOSHIBA MEDICAL SYSTEMS EUROPE B.V.

 

EUROPE

 

ZILVERSTRAAT 1, 2718 RP ZOETERMEER, THE NETHERLAND

TOSHIBA (AUSTRALIA) PTY.

 

AUSTRALIA

 

55 Talavera Road, North Ryde, NSW 2113

TOSHIBA MEDICAL DO BRAZIL LTDA

 

BRAZIL BOLIVIA PARAGUAY

 

RUA MARCELO MORAES CORDEIRO,110 CEP 06765-280 TABOAO DE SERRA-SP, BRASIL

TOSHIBA MEDICAL SYSTEMS ASIA PTE., LTD.

 

SINGAPORE

 

BLOCK 211, HENDERSON ROAD, #08-02, HENDERSON INDUSTRIAL PARK SINGAPORE 159552

SANKO MEDICAL SYSTEMS CO., LTD.

 

CHINA

 

7/F.,AIR-CHINA BLDG.,5-2,TORANOMON 2-CHOME, MINATO-KU,TOKYO

DAEYOUNG MEDICAL CORPORATION

 

KOREA

 

9-1 HONG-DONG DONG-KU, TAEJEONG, KOREA

ROTARY TRADING CO., LTD

 

TAIWAN

 

5F, NO.233, CHUNG-YANG RD., NAN-KANG DISTRICT, TAIPEI, TAIWAN

SANKO MEDICAL SYSTEMS (H.K.) LTD.

 

HONGKONG

 

RM808, 8F TOWER 1, THE GATEWAY, HARBOUR CITY, TSIM SHA TSUI, KOWLOON, HONG KONG

PHILIPPINE MEDICAL SYSTEMS INC.

 

PHILIPPINES

 

SUITE 4A, VERNIDA L CONDOMINIUM 120 AMORSOLO ST., LEGASPI VILLAGE, MAKATI METRO
MANILA, PHILIPPINES

PT MURTI INDAH SENTOSA

 

INDONESIA

 

JI. SULTAN ISKANDAR MUDA KAV. 29 KEBAYORAN LAMA SELATAN JAKARTA 12240, INDONESIA

ABEX MEDICAL SYSTEM SDN. BHD.

 

MALAYSIA

 

LOT 2-6, JALAN SU/6A LION INDUSTRIAL PARK SECTION 26, 40000 SHAH ALAM SELANGOR
DARUL EHSAN

CMC BIOTECH COMPANY LIMITED

 

THAILAND

 

364 MUBAN TOWN-IN-TOWN, LADPHRAO 94(SOI PANJAMIT) WANGTHONGLANG, BANGKOK 10310,
THAILAND

GOLD LITE

 

VIET NAM MYAMMAR CAMBODIA

 

BLOCK 211, HENDERSON ROAD, #08-03, HENDERSON INDUSTRIAL PARK SINGAPORE 159552

 

23


--------------------------------------------------------------------------------


 

ERBIS ENGINEERING CO.LTD.

 

INDIA BANGLADESH NEPAL

 

KAMIYA-CHO PLAZA BUILDING 1-14, 4CHOME-TORANOMON, MINATO-KU, TOKYO, JAPAN

MEDIQUIPMENT (PTE) LTD.

 

SRI LANKA

 

95, COTTA ROAD, COLOMBO 8, SRI LANKA

MEDIQUIPS

 

PAKISTAN

 

30, SHAHRAH-E-QUAID-E-AZAM LAHORE, PAKISTAN

MODERN MEDICAL TECHNOLOGY EST

 

YEMEN

 

HADDA ST. BOX16165, SANA’A,YEMEN

EBIN RUSHED PHARMACY CO. LLC.

 

OMAN

 

PO BOX 169, MUSCAT SULTANATE OF OMAN

EMIRATES HOSPITAL SUPPLIES

 

U.A.E.

 

PO BOX 366, ABU DHABI, U.A.E.

MEDISERV

 

SAUDI ARABIA

 

P.O. BOX 17550, AL TAHLIA ST. OLAYA, RIYADH 11494, SAUDI ARABIA

AL-JISHI CORPORATION WLL.

 

BAHRAIN

 

PO BOX 617, SALMANIYA AVE. STATE OF BAHRAIN

TAREQ COMPANY

 

KUWAIT

 

PO BOX 20506, 13066 SAFAT, KUWAIT

TMST TIBBI SISTEMLER TICARET VE SERVIS A.S.

 

TURKEY

 

ALEMDAG CAD. NO.46 MASALDAN IS MERKEZI E BLOK NO. 10 CAMLICA 81190 ISTANBUL,
TURKEY

FILM TRADING COMPANY

 

SYRIA

 

AL CHABANDAR BOURAN ST. P.O. BOX 5350, DAMASCUS, SYRIA

TRADING MEDICAL SYSTEM JORDAN EST.

 

JORDAN

 

SIXTH CIRCLE- 2nd FLOOR –ORBIT BUILDING, OPPOSITE AMRA HOTEL P.O. BOX 3279 AMMAN
11181. JORDAN

LIFE SCIENCE EQUIPMENT SARL

 

LEBANON

 

VILLA ESTEPHAN NAWFAL, GREEN ZONE, ADONIS, ZOUK MODSBEH, KESROUAN, BEIRUT,
LEBANON, 90-2000

THE PALESTINIAN MEDICAL SYSTEMS TRADE CO.

 

PALESTINE

 

GAZA, AL THALATHINI ST., BEHIND THE GOVERNERATE OF GAZA P.O.BOX 4040 GAZA -
PALESTINE

TRADING MEDICAL SYSTEMS

 

EGYPT

 

9 GEZIRET AL ARAB ST. 4TH FLOOR, MOHANDSSIN, CAIRO, EGYPT

MEDICAL TECHNOLOGY FOR TRADING

 

EGYPT

 

16 EL KHARTOUM STREET, HELIOPOLIS, CAIRO, EGYPT

UNIVERSEL SYSTEM

 

MOROCCO

 

207-209 BOULEVARD DE LA RESISTANCE, CASABLANCA, MOROCCO

AFRIC MEDICAL

 

IVORY COAST

 

ZONE 3, RUE DES CARROSSIERS, 25 BP 897, ABIDJAN 25, IVORY COAST

SAVANNAH HOSPITAL & MEDICAL APPLICATIONS LTD.

 

NIGERIA

 

PLOT 1438, SANUSI FAFUNWA STREET, VICTORIA ISLAND, LAGOS, NIGERIA

TECMED (PTY) LTD.

 

S.AFRICA

 

TECMED CENTRE, GEORGE ROAD ERAND GARDENS, MIDRAND PO BOX 4229, HALFWAY HOUSE
1685 REPUBLIC OF SOUTH AFRICA

GRIENSU S.A.

 

ARGENTINA URUGUAY

 

AV. JULIO A. ROCA 636 (F10, 11 & 12) 1067 BUENOS AIRES, ARGENTINA

 

24


--------------------------------------------------------------------------------


 

TECNOIMAGEN S.A.

 

CHILE

 

LAUTARO NO.754, PROVIDENCIA, SANTIAGO, CHILE

CYMED MEDICAL S.A.C.

 

PERU

 

AV.GUILLERMO PRESCOT 346-352 SAN ISIDRO-LIMA-PERU

TOP MEDICAL ECUADOR S.A.

 

ECUADOR

 

AV. AMAZONAS 4430 Y VILLALENGUA OFICINA 1005, QUITO-ECUADOR

TOP MEDICAL SYSTEMS S.A.

 

COLOMBIA

 

TRANSVERSAL 21 NO. 108-65 SANTA FE DE BOGOTA D.C., COLOMBIA

SEIJIRO YAZAWA IWAI C.A.

 

VENEZUELA

 

CALLE PARIS ENTRE MUCUCHIES Y LA TRINIDAD EDIFICIO SEIJIRO YAZAWA IWAI, LAS
MERCEDES, CARACAS 1060, VENEZUELA

RESERMA S. A.

 

PANAMA

 

AVENIDA 1RA D. SUR Y CALLE 60 E, OBARRIO APARDADO 55-0645 PAITILLA, PANAMA,
REPUBLICA DE PANAMA

MULTISERVICIOS ELECTROMEDICOS S.A.

 

COSTA RICA

 

APDO. 74-1005 SAN JOSE, COSTA RICA

DISTRIBUIDORA FOTORAFICA , S.A

 

GUATEMALA

 

42 CALLE 11-43, ZONA 8 GUATEMALA, GUATEMALA

TELECOMUNICACION Y EQUIPOS S.A.

 

MEXICO

 

RIO AMAZONAS NO.15 COL.CUAUHTEMOC 06500,   MEXICO.D.F.,   MEXICO

 

25


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT D

TERMS AND CONDITIONS FOR THE DEMONSTRATION LICENSE


ARTICLE 1: LICENSE GRANT AND USE FOR DEMONSTRATION LICENSE

1.1                                 License Grant.  Subject to the terms of this
Exhibit D, Vital Images hereby grants to Toshiba and its Dealer Associates
(“Licensees”) a nonexclusive, non-transferable, royalty free license
(“Demonstration License”) to use the Products limited solely to promotion,
demonstration, evaluation and testing.  Except as provided herein, Licensees
hereby agree that the Products under this License shall not be used for any
business activities of the Licensees without the prior written consent of Vital
Images, such consent to be at the sole discretion of Vital Images.  No software
provided under this Demonstration License may be provided to customers.

1.2                                 Restrictions on Use.  Licensees agree not to
engage in, cause or permit the reverse engineering, disassembly, recompilation,
modification or any similar manipulation of the Products, nor may Licensees
loan, lease, distribute, assign or otherwise transfer the Products or copies
thereof, in whole or in part, to any third party.

1.3                                 Copying.  Licensees shall not copy the
Products, except that each Licensee may make and maintain one (1) copy of the
Products for back-up and archival purposes, provided such copy includes all
Vital Images copyright, proprietary rights and other notices included on or in
the Products.

1.4                                 Ownership.  All right, title and interest in
the Products (except as otherwise agreed between the parties in a separate
agreement concerning one or more options incorporated in the Products) shall at
all times remain the property of Vital Images and its licensors, subject to the
Demonstration Licenses granted to Licensees under this Exhibit D.  Licensees
understand and agree that it takes title only to the media on which the Products
are provided to it, but that the Products shall remain the property of, and
proprietary to, Vital Images.

ARTICLE 2: TERM AND TERMINATION

2.1                                 Term.  The term of each Demonstration
License shall be for the duration of the Agreement.

2.2                                 Termination.  Each Licensee may terminate
the Demonstration License at any time by giving written notice to Vital Images.

2.3                                 Termination of a Demonstration License. 
Upon any termination of a Demonstration License, Licensee shall (a) immediately
cease all use of the Products licensed pursuant to such Demonstration License,
and (b) certify in writing to Vital Images within thirty (30) days after such
termination that Licensee has either destroyed, permanently erased or returned
to Vital Images the Products and all copies thereof licensed pursuant to such
Demonstration License.

2.4                                 Effect of Termination of Demonstration
License.  Upon termination of the Demonstration License,  such License to the
Products granted under this Exhibit D shall immediately terminate.  Articles
1.4, 3, 4 and 5 of this Exhibit D shall survive such termination of the
Demonstration License, if the Product(s) licensed pursuant to such Demonstration
License is not purchased. Otherwise, as provided in Section 3.2 of the main body
of that certain Marketing and Distribution Agreement between Toshiba Corporation
and Vital Images,

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

26


--------------------------------------------------------------------------------


Inc. dated January   , 2007 (the “Agreement’), the terms and conditions under
this Exhibit D shall be superseded upon purchase of the Products and shall be
totally subject to the terms and conditions provided in the main body of the
Agreement.


ARTICLE 3: WARRANTIES; INDEMNIFICATION

3.1                                 No Warranty.  Vital  Images makes no
warranty to Licensees that the Products licensed under the Demonstration
License, even when properly installed and operated, will substantially perform
the functions described in the functional specifications for the Products, as
contained in the applicable written documentation for the Products.  All
Products licensed under the Demonstration License are provided to Licensees “AS
IS.” Provided however, during the term of each Demonstration License, Vital
Images shall provide Licensees with any update or upgrade releases to the
Vitrea® or other applicable Products licensed thereunder, as soon as they become
available.  It is agreed between the parties that newly released options to
Vitrea®, except for those listed in Exhibit E to the Agreement and licensed
under the applicable Demonstration License, shall be excluded from such updates
and upgrades unless explicitly agreed between the parties.

3.2                                 Exclusive Remedy.  Vital Images’ entire
liability, and Licensees’ exclusive remedy, for any claim made by Licensees
under Article 3.1 above shall be for Licensee to terminate the Demonstration
License for such Product.   Vital Images does not warrant that the operation of
the Products will be uninterrupted or error-free, that all errors in the
Products will be corrected, that the Products will satisfy Licensee’s
requirements or that the Products will operate in the combinations which
Licensees may select for use.

3.3                                 Warranty Disclaimer.  THE WARRANTY SET FORTH
IN ARTICLE 3.1 ABOVE IS EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND EXCLUDED BY VITAL IMAGES, INCLUDING
WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OR USE, AND ALL OBLIGATIONS OR LIABILITIES ON THE PART
OF VITAL IMAGES FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE USE,
MAINTENANCE OR PERFORMANCE OF THE PRODUCTS.  Furthermore, the Products are
derived from and include software from third party licensors, who make no
warranty, express or implied, regarding the Products, who disclaim any and all
liability for the Products and who will not undertake to provide any information
or support regarding the Products.


ARTICLE 4: LIMITATION OF REMEDIES

4.1                                 Delay.  VITAL IMAGES SHALL NOT BE LIABLE FOR
ANY LOSS OR DAMAGE CAUSED BY DELAY IN FURNISHING PRODUCTS OR ANY OTHER
PERFORMANCE UNDER THIS EXHIBIT D.

4.2                                 Sole Remedies.  THE SOLE AND EXCLUSIVE
REMEDIES FOR BREACH OF ANY AND ALL WARRANTIES AND THE SOLE REMEDIES FOR VITAL
IMAGES’ LIABILITY OF ANY KIND (INCLUDING LIABILITY FOR NEGLIGENCE OR PRODUCT
LIABILITY) WITH RESPECT TO THE PRODUCTS COVERED BY THIS EXHIBIT D AND ALL OTHER
PERFORMANCE BY VITAL IMAGES UNDER THIS EXHIBIT D SHALL BE LIMITED TO THE
REMEDIES PROVIDED IN ARTICLE 3 OF THIS EXHIBIT D.

4.3                                 Damages Limitation.  VITAL IMAGES SHALL HAVE
NO LIABILITY OF ANY KIND FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSS OR DAMAGE, EVEN IF VITAL IMAGES SHALL HAVE BEEN ADVISED OF THE POSSIBILITY
OF SUCH POTENTIAL LOSS OR DAMAGE, INCLUDING ANY LIABILITY FOR DAMAGES ARISING
OUT OF OR RESULTING

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

27


--------------------------------------------------------------------------------


FROM THE USE, MAINTENANCE OR PERFORMANCE OF THE PRODUCTS, INCLUDING, WITHOUT
LIMITATION, THE LOSS OR CORRUPTION OF LICENSEES’ OR ANY THIRD PARTY DATA.


ARTICLE 5: RELATIONSHIP OF THIS EXHIBIT D AND THE MAIN BODY OF THE AGREEMENT

In all other respects, the main body of the Agreement shall prevail and shall
apply to the Demonstration Licenses granted under this Exhibit D as well. 
Specifically, and not in limitation of the foregoing, defined terms used in this
Exhibit D, if not defined herein, shall have the meaning given them in the
Agreement.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

28


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT E

PRODUCT PRICE LIST

 

 

 

 

U.S.(2007) (1)

 

Non-U.S. (2)

 

Non-U.S. (2)

License

 

U.S.(2006) (1)

 

Standalone

 

Enterprise

 

(2006)

 

(2007)

Vitrea â

 

*

 

*

 

*

 

*

 

*

VScoreÔ option

 

*

 

 

*

 

 

*

 

*

VScore with EKG GateÔ option

 

*

 

 

*

 

 

*

 

*

VScore with AutoGateÔ option

 

*

 

 

*

 

 

*

 

*

3D Angiography option

 

*

 

 

*

 

 

*

 

*

CT Perfusion option

 

*

 

 

*

 

 

*

 

*

CT Colonography option

 

*

 

 

*

 

 

*

 

*

Automated Vessel Measurements option

 

*

 

 

*

 

 

*

 

*

CT Cardiac option

 

*

 

 

*

 

 

*

 

*

Cardiac Functional Analysis option

 

*

 

 

*

 

 

*

 

*

CT Cardiac Option with Peripheral Vessel Probe option

 

*

 

 

*

 

 

*

 

*

SUREPlaque option

 

*

 

 

*

 

 

*

 

*

Electro-physiology option*

 

*

 

 

*

 

 

*

 

*

Peripheral Vessel Probe option

 

*

 

 

*

 

 

*

 

*

Soft Read option

 

*

 

 

*

 

 

*

 

*

Nodule Probe option (Lung option)

 

*

 

 

*

 

 

*

 

*

Fusion7D™ option

 

*

 

 

*

 

 

*

 

*

Fusion7D™ Advanced option

 

*

 

 

*

 

 

*

 

*

Fusion7D™ Standard option

 

*

 

 

*

 

 

*

 

*

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

29


--------------------------------------------------------------------------------


 

Fusion7D™ Basic option

 

*

 

 

*

 

 

*

 

*

Fusion7D™ Advanced option with DICOMPrint &CDburn

 

*

 

 

*

 

 

*

 

*

Fusion7D™ Standard option with DICOMPrint &CDburn

 

*

 

 

*

 

 

*

 

*

Fusion7D™ Basic option with DICOMPrint &CDburn

 

*

 

 

*

 

 

*

 

*

ImageChecker® Lung CAD(Ver.2.0) option

 

*

 

 

*

 

 

*

 

*

AutoPoint Temporal Comparison option (must also buy Lung CAD)

 

*

 

 

*

 

 

*

 

*

Pulmonary Artery Patency Exam option (must also buy Lung CAD)

 

*

 

 

*

 

 

*

 

*

Vitrea ACCESSTM option(3)(4)

 

*

 

 

*

 

 

*

 

*

VitreaACCESS Remote option

 

*

 

 

*

 

 

*

 

*

 

--------------------------------------------------------------------------------

*when and if available

(1)          Includes warranty pursuant to Section 9.1(a) of the Agreement and
end user training, and the Second Level Installation.

(2)          Includes warranty pursuant to Section 9.1(a) of the Agreement, and
the Second Level Installation.

(3)          Prices are subject to an additional *  discount on additional
Vitrea purchases for multi-license purchases by the same customer on the same
purchase order (the customer purchases more than one Vitrea â Software License).

(4)          Any purchases made by Toshiba and/or its Dealer Associates pursuant
to Sections 3.2 and 3.3 of this Agreement shall not be credited against the
Commitment.

SOFTWARE PACKAGE PRICING

 

Pricing

 

 

 

U.S.

 

 

 

Packages

 

Standalone

 

Enterprise

 

Non-U.S.

 

US Radiology Package

·Vitrea â

·CT Colonography option

·Automated Vessel Measurements option

·VScoreÔ option

·Peripheral Vessel Probe option

·CT Cardiac option

·Cardiac Functional Analysis option

·Nodule Probe option (Lung option)

·CT Perfusion option

 

*

 

*

 

*

 

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

30


--------------------------------------------------------------------------------


 

US Cardiology Package

·Vitrea â

·CT Cardiac option

·Cardiac Functional Analysis option

·Peripheral Vessel Probe option

·Automated Vessel Measurements option

·VScoreÔ option

 

*

 

*

 

*

 

 

 

 

 

 

 

 

 

Non-US Package -1

·Vitrea â

·CT Colonography option

·Automated Vessel Measurements option

·Peripheral Vessel Probe option

·VScoreÔ option

·CT Cardiac option, including Cardiac Functional Analysis option

 

*

 

*

 

*

 

 

 

 

 

 

 

 

 

Non-US Package -2

·Vitrea â

·CT Colonography option

·Automated Vessel Measurements option

·VScoreÔ option

·Peripheral Vessel Probe option

·CT Cardiac option, including Cardiac Functional Analysis option

·Nodule Probe option (Lung option)

 

*

 

*

 

*

 

 

 

 

 

 

 

 

 

Non-US Package -3

·Vitrea â

·CT Colonography option

·Automated Vessel Measurements option

·VScoreÔ option

·Peripheral Vessel Probe option

·Nodule Probe option (Lung option)

 

*

 

*

 

*

 

 

MAINTENANCE PRICING OPTIONS

 

 

US (2006)

 

US (2007)

 

Non-US (2006)

 

Non-US (2007)

Vitrea® incl. ViTAL options
For both of standalone and enterprise

 

*

 

*

 

*

 

*

Fusion7D™ option

 

*

 

*

 

*

 

*

ImageChecker® option

 

*

 

*

 

*

 

*

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

31


--------------------------------------------------------------------------------


ADDITIONAL MAINTENANCE PRICING OPTIONS

 

 

US (2006)

 

US (2007)

 

Non-US (2006)

 

Non-US (2007)

Premium Maintenance Package (24x7, 4 hour on-site, proactive support and
preventative maintenance)

 

*

 

*

 

*

 

*

530 Memory Upgrade

 

*

 

*

 

*

 

*

ATI Graphics Upgrade (Dell 530 and 650)

 

*

 

*

 

*

 

*

License Transfer Fee

 

*

 

*

 

*

 

*

Technology Refresh (from old hardware to new Toshiba provided hardware)

 

*

 

*

 

*

 

*

 

If the parties elect to renew this Agreement, Vital Images and Toshiba hereby
agree to use their best efforts to determine Products Prices and Product
Commitments which go into effect on January 1, 2008 by not later than December
31, 2007.   In the event Vital Images and Toshiba do not reach an agreement
regarding new Products Prices and Product Commitments by January 1, 2008, the
Products Prices and product commitments set forth in Exhibit E (but not
including third party products) shall remain as the Products Prices and the
product commitments for the year 2008.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

32


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT F

PRODUCT COMMITMENTS

 

 

 

(million US dollar)

Calendar Year

 

2007

 

2008

Commitment

 

*

 

*

 

Conditions :

1) Vital Images shall use reasonable commercial efforts to develop a body
perfusion software such as for liver and pancreas and such software may be sold
under terms to be agreed upon by the parties when and if such software is
developed.

2) Vital Images shall agree to reduce a missed revenue in China from the
commitment above in case Toshiba is unable to sell Vitrea in China because Vital
Images could not get a SFDA approval for the current Vitrea model.

3) Toshiba Europe shall agree to promote Vital Images’ maintenance contract to
Toshiba Europe group companies. And Vital Images shall provide Toshiba Europe
marketing materials as appropriate to support sales of Vital Images maintenance
and support services by Toshiba Europe group companies.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

33


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT G

PRINCIPAL COUNTRIES

2007 MAJOR TRADE SHOW LIST

US

Event

 

Date

 

Location

ACC

 

March 24-27

 

New Orleans

Stanford Annual Symposium on MDCT (WS Face Off)

 

June 13-16

 

San Francisco, CA

SCCT

 

July

 

Arlington, VA

ESI : Annual Spiral/Helical CT: National Symposium

 

Oct.11-14

 

Las Vegas, NV

NASCI

 

October 4-9

 

Washington, DC

ASTRO

 

Oct 28- Nov.1

 

Los Angels, CA

TCT

 

Oct 21-26

 

Washington, DC

AHA

 

Nov 4-7

 

Orlando, FL

RSNA

 

Nov25-30

 

Chicago, IL

 

Europe

Event

 

Date

 

Location

ECR

 

March

 

Vienna, Austria

ESC

 

Sept. 1-5

 

Vienna, Austria

JFR

 

Oct. 20-24

 

Paris, France

 

International

Event

 

Date

 

Location

IRIA

 

Jan. 4-7

 

Munbai, India

Singapore Live

 

Jan.20-24

 

Singapore

Arab Health

 

Jan.29-Feb.1

 

Dubai

JPR

 

Apr.13-16

 

Sao Paulo, Brazil

China Med

 

Apr. 22-24

 

Beijing, China

CT/NM/RT

 

Jul.21-22

 

Gold Coast, Australia

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

34


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT H

LIST OF VITAL IMAGES TRADEMARKS


VITREA Â

ViTALConnect®

VScoreÔ

VScore with EKG GateÔ

VScore with AutoGateÔ

VitreaACCESS™

LIST OF TOSHIBA TRADEMARKS

SUREPlaqueÔ

CorE64TM

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

35


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT I

AUTHORISED REPRESENTATIVE

Medimark Europe

Address: 11, rue Emile Zola - BP 2332,
38033 Grenoble Cedex 2 -FRANCE

Phone: +33 (0)4 76 86 43 22
Fax: +33 (0)4 76 17 19 82

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

36


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT J

GLOBAL SERVICE PLAN

Slide 1

[g107561ke07i001.jpg]

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

37


--------------------------------------------------------------------------------


Slide 2

*

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

38


--------------------------------------------------------------------------------


Slide 3

*

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

39


--------------------------------------------------------------------------------


Slide 4

*

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

40


--------------------------------------------------------------------------------


Slide 5

*

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

41


--------------------------------------------------------------------------------


Slide 6

[g107561ke07i002.jpg]

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

42


--------------------------------------------------------------------------------


Slide 7

*

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

43


--------------------------------------------------------------------------------


Slide 8

[g107561ke07i003.jpg]

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

44


--------------------------------------------------------------------------------


VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

EXHIBIT K

CUSTOMER AGREEMENT

TERMS AND CONDITIONS OF SALE

1.                                      GENERAL TERMS.   Unless otherwise
specified on the face of this document, this Quotation/Order (“Agreement”) will
remain valid only if accepted by Customer no later than 60 days from date of
submission to Customer.

2.                                      TITLE AND RISK OF LOSS.  Title and risk
of loss to the Equipment purchased under this Agreement will pass to Customer:
(a) if Toshiba is to provide installation, upon Toshiba’s completion of
installation, or (b) if Toshiba will not provide installation, upon delivery by
Toshiba to a common carrier at Toshiba’s facility from which the Equipment is
shipped.

3.                                      TERMS OF PAYMENT.   Unless otherwise
specified on the face of this document, prices stated are F.O.B.  Tustin, CA. or
other facilities of Toshiba in the U.S.A. from which the Equipment may be
shipped, freight prepaid and charged. All taxes which are payable by Toshiba in
connection with the sale, use, or possession of the Equipment (excluding income
taxes), and transportation charges (including rigging) for shipment to
installation site will be paid by Customer in addition to the quoted price. 
Terms of payment for, C.T., M.R.I. and X-Ray will be cash-10% upon execution of
this Agreement, 70% upon delivery, balance due upon completion of installation
and/or availability for first use, whichever is earlier.  Terms of payment for
Ultrasound and Nuclear will be cash-10% upon execution of this Agreement, 90%
NET upon completion of installation and/or availability for first use, whichever
is earlier. All invoices paid after due date will be assessed a late payment
charge of the lesser of 1 1/2% per month or the maximum rate permitted by law.

4.                                      DELAYS. If Customer changes the
scheduled delivery date specified on the face of this document (“Scheduled
Delivery Date”) during the period of 120 days preceding such date, Customer will
nevertheless pay the installment of the purchase price which would have been
payable upon delivery, on the Scheduled Delivery Date as if delivery had been
made on such date.  In addition, Customer will pay all extra costs incurred by
Toshiba as a result of such delay, including, without limitation, storage and
transportation.  Storage fees will be charged at commercially comparable rates
for storage on Toshiba’s site.  If delivery is delayed by 12 months or more from
the Scheduled Delivery Date, except through the fault of Toshiba, the price set
forth in this Agreement may be increased by Toshiba to a level equal to the
prevailing price in effect at the time of the revised delivery date.

5.                                      ACCEPTANCE BY TOSHIBA. This
Quotation/Order will not be binding on Toshiba even if signed by a Toshiba
employee, until Customer’s order for the Equipment is booked by Toshiba’s
Headquarter office.

6.                                      EQUIPMENT INSTALLATION.  Toshiba will
install all Equipment purchased under this Agreement and connect them to
existing power and/or plumbing lines at no additional charge to Customer.
Customer will be responsible for electrical wiring, plumbing, carpentry,
plastering, painting, or all other site preparation required prior to
installation and connection of the Equipment by Toshiba.  Customer will provide
space at the installation site for the safe storage of Toshiba’s tools, test
equipment and other materials used for installation at no charge to Toshiba. 
Customer shall, at its cost, obtain all permits and licenses required by
governmental authorities in connection with the installation and operation of
the Equipment. The Equipment may contain certain components that may have been
re-manufactured. However, such components will meet the manufacturer’s
specifications for new components as of the date of completion of installation.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

45


--------------------------------------------------------------------------------


7.                                      EQUIPMENT OPERATION AND INDEMNITY. 
Customer agrees that all Equipment purchased under this Agreement will be
operated exclusively by duly qualified technicians and/or medical doctors in a
safe and reasonable manner in accordance with Toshiba’s written instructions,
applicable laws and regulations, and for the purposes for which such Equipment
was intended.  Customer agrees to defend, indemnify and hold Toshiba and
Toshiba’s officers, directors and employees harmless from and against all
claims, demands, lawsuits, liabilities, judgments and costs (including
reasonable attorney’s fees, expert fees, and other litigation costs) arising out
of or in connection with the Customer’s negligent operation of the Equipment.

8.                                      LIMITED WARRANTY AND REMEDY.  For the
warranty period described below by product, Toshiba, as its only obligation,
will replace or repair, without charge to Customer during Toshiba’s normal
working hours (if Customer requests warranty service outside such hours,
Customer will pay overtime premium for labor), any component of the Equipment
that is defective in materials or workmanship, provided such defect is reported
to Toshiba within the warranty period. Toshiba’s warranty period is as follows: 
(a) Systems and Major Components - one year from date of completion of
installation; (b) Accessories/Options (except glassware) - six months from date
of completion of installation.  Toshiba does not warrant that the operation of
the Equipment will be uninterrupted. Components not manufactured by Toshiba,
including but not limited to X-Ray tubes, monitors, glassware, VTRS, cameras,
computer equipment, and software will be furnished subject only to the
manufacturer’s warranty, if any, and without any warranty whatsoever by
Toshiba.  During the warranty period, Toshiba will furnish free of charge any
upgrades, including software required to correct any defect in the Equipment or
as required under applicable laws.  All defective parts replaced by Toshiba will
become the property of Toshiba. Replacement parts may be re-manufactured.
However, such parts will meet the manufacturer’s specifications for new
components as of the date of completion of installation. TOSHIBA’S OBLIGATION TO
REPAIR OR REPLACE DEFECTIVE PARTS WILL BE CUSTOMER’S SOLE AND EXCLUSIVE REMEDY
FOR A BREACH OF THE WARRANTY SET FORTH IN THIS SECTION.  SUCH WARRANTY WILL BE
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.  The warranty set forth in this Section will not apply to, and Toshiba
will not be liable for any defects resulting from misuse, repairs performed by
unauthorized third parties, accidents, acts of God, or neglect of anyone other
than Toshiba.

9.                                      LIMITATION OF LIABILITY.  TOSHIBA WILL
NOT UNDER ANY CIRCUMSTANCES BE LIABLE FOR CONSEQUENTIAL, SPECIAL, INCIDENTAL, OR
EXEMPLARY DAMAGES OR ECONOMIC LOSS ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT, EVEN IF TOSHIBA IS APPRISED OF THE LIKELIHOOD OF
SUCH DAMAGES OCCURRING.  IN NO EVENT WILL TOSHIBA’S LIABILITY TO CUSTOMER
(WHETHER BASED ON AN ACTION OR CLAIM IN CONTRACT, TORT, INCLUDING NEGLIGENCE,
STRICT LIABILITY, OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT EXCEED THE AGGREGATE AMOUNT ACTUALLY PAID BY
CUSTOMER TO TOSHIBA UNDER THIS AGREEMENT. THE LIMITATION OF LIABILITY SET FORTH
ABOVE WILL NOT APPLY TO CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE CAUSED BY
EQUIPMENT DEFECTS, OR TO CLAIMS FOR PATENT INFRINGEMENT.

10.                               SECURITY INTEREST.   Toshiba hereby reserves
and Customer grants to Toshiba a security interest pursuant to the Uniform
Commercial Code, in and to the Equipment (and all products and proceeds of it)
until full payment of the purchase price is received.

11.                               REMOVAL OF EQUIPMENT.  Until Toshiba has
received full payment of the purchase price, Customer will not remove all or any
part of the Equipment from Customer’s premises, nor will Customer sell, lease,
transfer or otherwise part with the possession of, or permit any lien or
encumbrance to be placed on all or any part of the Equipment.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

46


--------------------------------------------------------------------------------


12.                               REMEDIES OF TOSHIBA.  If Customer fails to
make any payment when due under this Agreement or under any other agreement
between Customer and Toshiba, or becomes insolvent or makes an assignment for
the benefit of creditors, or if a petition in Bankruptcy is filed by or against
Customer, or if the financial responsibility of Customer becomes impaired or
unsatisfactory in Toshiba’s judgment, or if Customer otherwise breaches any of
the terms and conditions of this Agreement, then Toshiba may, without prior
notice or demand, defer shipments, cancel the balance of the order, suspend
performance of any obligation (including without limitation, all obligations set
forth under Limited Warranty And Remedy above), and/or take immediate possession
of the Equipment delivered, until the full purchase price of the Equipment is
paid by Customer or, at Toshiba’s discretion, until security satisfactory to
Toshiba is given by Customer.  Any costs incurred by Toshiba as a result of
suspending performance or repossession or collection will be payable by
Customer. Toshiba may sell repossessed Equipment with proceeds to be applied to
unpaid balance and expenses incurred in sale, repossession and collection.
Customer will pay any remaining deficiency.  Toshiba may exercise any other
rights available to it by law.

13.                               EXCUSED PERFORMANCES. Neither party will be
liable to the other for non-performance or delay in performance resulting
directly or indirectly from any occurrences beyond such party’s control,
including without limitation, strikes or other labor troubles, acts of God, war,
accidents, fires, floods, other catastrophes, inclement weather, transportation,
unavailability of materials and labor, delays caused by suppliers, or laws,
regulations, or acts of any governmental agency.

14.                               SOFTWARE.  All rights and interest in any
software that may be furnished under this Agreement, and any updates and
enhancements to it, will remain the property of Toshiba or its licensors.  Such
software is being furnished to Customer under a non-exclusive license.  Customer
will not, or allow others to reverse-engineer, disassemble, decompile, modify,
copy, reproduce, or transcribe the software nor use it to create derivative
works, nor allow third parties to use the same without Toshiba’s prior written
consent.  All rights, title and interest to the Software not expressly granted
to you will remain the property of Toshiba or its licensors.  Customer may not
sublicense, loan, lease, distribute, assign or otherwise transfer any Software
or copies thereof, in whole or in part, or otherwise make any Software available
to third parties or allow third parties to use of the Software without the
written consent of Toshiba or, if such Software is owned by a licensor to
Toshiba, such licensor.  Upon Toshiba’s request, Customer will execute an
End-User Software License Contract, in a form to be mutually agreed between the
parties.

15.                               CANCELLATION.  Customer may not cancel the
order subject to this Agreement except with Toshiba’s prior written consent. In
the event of such cancellation, Toshiba will be entitled to recover any and all
damages suffered by it caused by the cancellation as allowed by law, but in no
event less than an amount equal to twenty percent (20%) of the purchase price
for a restocking charge.

16.                               ASSIGNMENT. Neither party may assign any of
its obligations under this Agreement without the prior written consent of the
other party.

17.                               EXPORT REGULATIONS.  This Agreement involves
products, and/or technical data that may be controlled under the U.S. Export
Administration Regulations and may be subject to the approval of the U.S.
Department of Commerce prior to export.  Any export or re-export by Customer,
directly or indirectly, in contravention of such Regulations is prohibited.

18.                               ENTIRE AGREEMENT.  This quotation contains the
entire agreement between the parties and supersedes all prior and
contemporaneous agreements between the parties, whether oral or written,
relating to its subject matter, including, without limitation, all different or
additional terms and conditions which may be contained in Customer’s bid
documents, purchase order or any other documents furnished by Customer. The
provisions of this Agreement may not be modified unless in writing and executed
by both parties.


19.                               U.S. GOVERNMENT RIGHTS.  THE SOFTWARE IS
PROVIDED WITH RESTRICTED RIGHTS.  USE, DUPLICATION OR DISCLOSURE BY THE U.S.
GOVERNMENT IS SUBJECT TO RESTRICTIONS AS SET FORTH IN (A) THIS AGREEMENT
PURSUANT TO DFARS

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

47


--------------------------------------------------------------------------------



227.7202-3(A); (B) SUBPARAGRAPH (C)(1)(I) OF THE RIGHTS IN TECHNICAL DATA AND
COMPUTER SOFTWARE CLAUSE AT DFARS 252.227-7013; OR (C) THE COMMERCIAL COMPUTER
SOFTWARE RESTRICTED RIGHTS CLAUSE AT FAR 52.227-110 SUBDIVISION (C)(1) AND (2),
AS APPLICABLE.

--------------------------------------------------------------------------------

* Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

48


--------------------------------------------------------------------------------